By the Court.

Lumpkin, J.,
delivering the opinion.
We affirm the judgment of the court below on all the grounds taken in the bill of exceptions. The judge charged the law correctly, and as favorable to the defendant as he was entitled to.
Why should these boys go unpaid ? Ought not Mr. Smith to pay somebody for the work and labor which they did for him, and that, too, at his own special request ?
As to the newly discovered testimony, the showing is not sufficient to let it in ; and if it were submitted to a jury, it could not change the result.
The fact that their mother said she wished them to work with Mr. Brown to learn their trade, is not inconsistent with the idea that they should be paid for their services by Mr. Smith.
Judgment affirmed.